Walton, J.
Illegal voting is an offense at common law. One who wilfully deposits more than one vote during the same balloting for a town officer is guilty of an offense for -which he may be indicted and tried, and, if found guilty, be punished by fine or imprisonment, at the discretion of the court. So held in Com. v. Silsbee, 9 Mass. 417. And we think it is equally an offense for one to so vote for a school district officer at a school district meeting. It is equally corrupt, equally a fraud, and should receive the same punishment. We think the' indictment in this case is good, that the demurrer thereto was. properly overruled, and that the entry must be,

Exceptions overruled.

Peters, C. J., Virgin, Libbey, Emery and Foster, JJ.„ concurred.